Title: From Thomas Jefferson to Thomas Leiper, 11 April 1793
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
Philadelphia Apr. 11. 1793.

According to an arrangement with Mr. Wilson, who was to succeed me in your house, I have continued in it till now. We have at length got every thing out of it except an article which will be taken away to-day or tomorrow. The coachman’s wife also who happened to lay in on Sunday last, has Mr. Wilson’s permission to remain till she can safely remove. I have had every repair made which according to the information of the workmen ought to be made by the tenant, and have employed, where I could do it, the very workmen who built the house, taking it for granted they would make a point of restoring things to the best state. They have all finished except the plaisterer who had some nail holes to fill in two rooms this morning. I shall be obliged to you to visit the house, and drop me a line if you think I have put it into a proper state, in which case I shall immediately give you an order for the rent. If the note is lodged at my office I shall get it at whatever hour I may happen to come to town. I am Sir your very humble servt

Th: Jefferson

